Citation Nr: 1040639	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for Osgood-Schlatter's disease 
of the left knee, status post surgery with degenerative 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran's claim was filed in February 2005.

2.  For all periods relevant to this appeal, the Veteran's 
Osgood-Schlatter's disease of the left knee, status post surgery 
with degenerative arthritis, has been manifested by pain and 
crepitus, flexion of the left leg to 120 degrees, and extension 
of the left leg to zero degrees; but has not been productive of 
ankylosis, subluxation, instability, locking, effusion, 
dislocated semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
Osgood-Schlatter's disease of the left knee, status post surgery 
with degenerative arthritis, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, and 5261 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods during which the service-
connected disability exhibits symptoms that would warrant 
different ratings for each distinct period.  The relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.



II.  Analysis

A.  Diagnostic Codes for Rating Knee Disabilities

For the period from October 1, 1993 to the present, the RO has 
evaluated the Veteran's Osgood-Schlatter's disease of the left 
knee, status post surgery with degenerative arthritis, as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code (DC) 5260, which contemplates ratings based 
upon limitation of flexion of the leg, a 10 percent disability 
rating is appropriate where flexion is limited to 45 degrees.  A 
20 percent rating is in order where flexion is limited to 30 
degrees.  A schedular maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.

The Board has also considered other diagnostic codes that may be 
applicable in this case.

DC 5256 provides for disability ratings where the evidence shows 
ankylosis of the knee.  This DC is not applicable to any period 
of the Veteran's claim, however, because the evidence does not 
demonstrate the presence of ankylosis at any time.

DC 5257 contemplates disability ratings for impairment of the 
knee that is marked by recurrent subluxation or lateral 
instability.  The evidence in this case, however, does not 
demonstrate subluxation or instability in the left knee.  
Accordingly, DC 5257 is also not applicable in this case.

Under DC 5258, a 20 percent evaluation is in order for dislocated 
semilunar cartilage, with frequent episodes of "locking," pain, 
and effusion into the joint.  The evidence in this case does not 
show the presence of dislocated semilunar cartilage in the 
Veteran's left knee.  As such, the Veteran is not entitled to a 
disability rating under DC 5258.

Under DC 5261, which contemplates limitation of extension of the 
leg, a 10 percent evaluation is warranted for extension limited 
to 10 degrees.  A 20 percent evaluation is in order for extension 
limited to 15 degrees.  Extension limited to 20 degrees warrants 
a 30 percent evaluation.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees.  A 50 percent rating is awarded 
in cases where extension is limited to 45 degrees.

DC 5262 provides for disability ratings that are assigned in 
cases of impairment of the tibia and fibula with nonunion or 
malunion.  The evidence in this case, however, does not show such 
impairment during any of the staged periods identified above.  
Accordingly, DC 5262 is not applicable to the Veteran's claim.

For the reasons discussed above, the Board will endeavour to 
consider the Veteran's claim for an increased rating for his left 
knee disorder strictly on the basis of limited motion of the left 
leg under DC 5260 and 5261.

The Board also is aware that, where the evidence demonstrates an 
exceptional case where the schedular evaluations are found to be 
inadequate, it is required to remand this matter for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  The 
governing norm in such exceptional cases is that the case 
presents such an unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

B.  Entitlement to an Increased Rating for Osgood-Schlatter's 
Disease of the Left Knee, Status Post Surgery with Degenerative 
Arthritis

In his February 2005 claim, the Veteran asserted that he is 
entitled to an increased rating for his service-connected left 
knee disorder, which he acknowledges is currently 10 percent 
disabling.

VA treatment records from April 2004 and February 2005 indicate 
complaints of left knee pain.  X-rays taken at his February 2005 
treatment revealed minimal degenerative joint disease in the left 
knee.  No other findings are noted in the corresponding x-ray 
report.

In April 2005, the Veteran underwent a comprehensive private 
physical examination performed by Dr. D.C.  The Veteran continued 
to report joint pain which was worse in his knees.  The 
examination revealed that the Veteran's joints were arthralgic 
and were worst in both knees.  No specific range of motion 
findings for the left knee are expressed in the examination 
report, nor are any other clinical findings with regard to the 
left knee.

At a June 2005 QTC examination, the Veteran reported ongoing pain 
in his left knee.  He described functional impairment that was 
evident during walking, bending, sitting, standing, and riding in 
cars.  However, he denied any actual incapacitation resulting 
from his left knee disorder.  A physical examination revealed 
that the Veteran's posture and gait were within normal limits.  
Drawer and McMurray's tests of the left knee were interpreted as 
being within normal limits.  Range of motion tests revealed 
flexion of the left knee to 120 degrees, with pain being reported 
from 110 degrees.  Extension of the left knee was full to zero 
degrees.  The examiner noted additional limitation due to 
reported pain after repetitive motion of the left knee.  However, 
no limitation due to fatigue, weakness, lack of endurance, or 
incoordination was observed.  X-rays of the left knee again 
revealed degenerative arthritis changes.  No other radiological 
findings are noted.

Subsequent VA treatment records from October 2005 note left knee 
pain that had reportedly worsened over the past two months.

In his May 2006 substantive appeal, the Veteran asserted that his 
June 2005 QTC examination was not thorough enough to evaluate the 
current severity of his left knee disability.  He did not, 
however, provide specific reasons for his belief.  With regard to 
his symptoms, he reported constant pain in his left knee which 
impaired its function.  He also asserted that medication was 
doing little to allow him to function normally.

In May 2008, the Veteran underwent a new QTC examination of his 
left knee.  At that time, he reported current symptoms of 
weakness, stiffness, swelling, lack of endurance, and 
fatigability in his left knee.  He described his left knee pain 
as a constant aching and burning sensation which was oppressing.  
He rated the severity of his reported pain as being a nine on a 
scale of ten.  According to the Veteran, his symptoms were 
relieved by medications including Tylenol, Darvocet, Ultram, and 
Flexeril.  No limitations attributable to side effects from the 
identified medications are noted by the examiner in the report.  
The Veteran continued to report various functional limitations 
marked by difficulty with prolonged standing, walking, kneeling, 
and climbing stairs.  On examination of the left knee, the 
Veteran continued to demonstrate normal posture; however, gait 
was marked by a moderate limp favoring the left lower extremity.  
Leg lengths were measured as being equal bilaterally.  An 
examination of the feet did not reveal any signs of abnormal 
weight bearing.  Crepitus, tenderness and guarding of movement 
was observed.  Prominence of the right tibial tuberosity was also 
observed, which is consistent with Osgood-Schlatter disease.  
Nonetheless, the examiner notes that the Veteran's knee joints 
were not in a fixed position and did not demonstrate ankylosis.  
Range of motion of the left knee was to 120 degrees of flexion 
and zero degrees of extension.  Repetitive motion did reveal 
additional limitation due to pain, fatigue, weakness, and lack of 
endurance.  Interestingly, however, the examiner noted zero 
degrees of additional limitation.  Medial and collateral 
ligaments, anterior and posterior cruciate ligaments, and medial 
and lateral meniscus tests were all within normal limits.

Based upon the foregoing evidence, the Board finds that the 
Veteran's left knee disability does not meet the criteria for a 
disability rating in excess of 10 percent.  Range of motion 
testing performed at the June 2005 and May 2008 QTC examinations 
show flexion of the left leg to 120 degrees and full extension to 
zero degrees.  The Board notes that left leg motion at the June 
2005 QTC examination elicited complaints of pain beginning at 110 
degrees of flexion.  Nonetheless, given the extent of motion 
demonstrated by the Veteran, there is no evidence of a disability 
picture commensurate to a limitation of left leg flexion to 30 
degrees or less or extension to 15 degrees or more.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  Accordingly, the Veteran is not entitled to a disability 
rating in excess of 10 percent under DC 5260 or DC 5261.

Several precedent opinions of the VA Office of General Counsel 
provide bases for the assignment of separate knee evaluations 
when specific symptoms are shown.  However, as the evidence of 
record does not show instability, there is no basis for the 
assignment of separate evaluations for instability and 
arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  Moreover, there is no basis 
for separate evaluations for flexion and extension, as the 
Veteran does not have sufficient limitation of flexion (60 
degrees) for a zero percent evaluation under Diagnostic Code 5260 
or sufficient limitation of extension (5 degrees) for a zero 
percent evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-
2004 (Sept. 17, 2004).  

The evidence in this case also does not show marked interference 
with the Veteran's employment status beyond that already 
contemplated by the assigned evaluation.  In this regard, the 
evidence reflects consistent complaints by the Veteran of 
decreased function marked by difficulty with prolonged walking, 
standing, kneeling, and climbing stairs.  Nonetheless, the Board 
observes that a favorable January 2005 Social Security 
Administration disability finding does not identify the Veteran's 
left knee disability as being a basis for his unemployability.  
Indeed, private and VA treatment records and the QTC examination 
reports of June 2005 and May 2008 do not reflect any opinions 
that the Veteran's left knee disability has interfered with his 
employment.  Further, there is no indication that the left knee 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during that time period.  Under the 
circumstances, the Board is not required to remand this matter 
for extraschedular consideration under 38 C.F.R. § 3.321(b).  See 
Thun v. Peake, 22 Vet. App. 111 (2007).

The Board also does not find any basis for additional "staged" 
ratings in this case.  In that regard, the symptomatology shown 
upon examination throughout the pendency of this appeal has been 
essentially consistent and fully contemplated by the assigned 
disability rating.

The evidence does not support an increased rating for Osgood-
Schlatter's disease of the left knee, status post surgery with 
degenerative arthritis, currently evaluated as 10 percent 
disabling.  Accordingly, this appeal is denied.  38 C.F.R. 
§§ 4.3, 4.7.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

Additionally, in rating cases, a claimant must be provided 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate his claim for an increased 
rating for Osgood-Schlatter's disease of the left knee, status 
post surgery with degenerative arthritis, in an April 2005 notice 
letter that was issued prior to the RO's initial June 2005 rating 
decision.  Although the Board notes that the April 2005 letter 
fails to provide the Veteran with notice consistent with 
Dingess/Hartman, that deficiency is not prejudicial to the 
Veteran, as his claim is being denied.  See Dingess/Hartman v. 
Nicholson, supra.
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
Veteran's claim.  The Veteran's identified private and VA 
treatment records have been obtained.  Additionally, the Veteran 
was provided QTC examinations in June 2005 and May 2008 to assess 
the present symptoms and severity of his left knee disability.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An increased rating for Osgood-Schlatter's disease of the left 
knee, status post surgery with degenerative arthritis, currently 
evaluated as 10 percent disabling, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


